
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.28


March 28, 2001

Brian Marsden
Royal Albert House, Sheet Street
Windsor, Berkshire, England SL4 lBE

Dear Brian,

        Following the close of our 2000 business, the development of our 2001
plan and our recent discussions, it is with pleasure that I confirm our verbal
offer for your continued employment with QRS Corporation. The following
summarizes our offer:

POSITION

        You will have overall corporate responsibility for Senior Vice
President, International. You are a member of the Corporate Management Committee
and you may attend Board of Directors meetings at the invitation of the Board.

REPORTING TO

        John Simon, CEO

LOCATION

        Windsor, Berkshire, England

MISSION STATEMENT

        As a key executive of QRS, you should ensure continued focus on the
long-term mission of QRS:

•We are the leader in network-centric, inter-enterprise electronic commerce
solutions that materially improve our customers' performance.

•We will serve the global consumer good demand chain.

•We will exceed customer expectations for service quality.

•We will be recognized as an exciting and rewarding place to work.

•We will provide superior returns to our shareholders.

        In addition, as a key executive of QRS, you also have as continuing,
significant responsibility the development and maintenance of QRS' management
process and promotion of and adherence to its core values among its associates

KEY OBJECTIVES

        As a key executive of QRS, your focus in 2001 should be on successfully
addressing the critical issues required for QRS to exceed our financial plan.
Your objectives will be detailed in the 2001 Annual Incentive Compensation Plan
(See Addenedum A)

ANNUAL COMPENSATION

        Your annual compensation will be administered by me and reviewed by the
Compensation Committee of the Board of Directors.

•Your base compensation will be $225,000 per year

--------------------------------------------------------------------------------

•In addition, your targeted annual incentive compensation will be $260,000 or
115.5% of your base compensation. For details of your incentive compensation
plan, please refer to Addendum A.

•Therefore, the annual total target compensation (base plus incentive at 100% of
plan) shall be $485,000.

•At your option, you may have a non-recoverable draw on your annual incentive
bonus of $135,000 on a regular basis at each pay period.

        Your compensation will be reviewed at the first day of the quarter
immediately following the second quarter in which the company is on its
financial plan and budget, (i.e., if the company reaches its correct financial
plan by Ql, your compensation will be reviewed on the first day of Q3.

        Otherwise, your compensation including incentives, will be reviewed in
the first quarter of each year (unless there is a change in objectives,
locations, etc., in which case it will be reviewed at that time), to ensure that
it continues to be equitable, appropriate to the location and provide
appropriate incentives and support to the agreed objectives.

LONG TERM INCENTIVES

        As a Senior Vice President of QRS, on January 2, 2001, you were entitled
to convert your stock options into restricted QRS stock. If you elected to
convert your stock options into restricted shares, the restricted shares will be
subject to the terms and conditions of the restricted stock award program and
will be covered by the acceleration and change of control provisions (if any)
set forth in this letter. If you did not elect to convert your stock options
into restricted shares, your stock options will remain subject to the terms of
their original grant. The Board of Directors may grant you more stock options in
the future with the approval of the Compensation Committee. The detail of your
current stock option grants and restricted stock is attached in Addendum B.

BENEFITS

        In addition to the benefits available to all QRS associates as defined
in the Employee Handbook; as a Senior Vice President and Officer you are
provided with additional benefits as follows:

        Disability Insurance—The Company shall purchase and maintain in effect
disability insurance sufficient to provide you with an income equal to 66% of
your base compensation while you are disabled and unable to perform the duties
of your current employment with QRS. You will have the option of continuing this
additional disability insurance coverage at your own expense in the event of the
termination of your employment. This additional insurance benefit is taxable and
will be reported for tax purposes as additional income to you.

        Liability Insurance—The Company shall purchase and maintain in effect
sufficient Officer's liability insurance to provide you with reasonable
coverage, including the provision of legal counsel and/or reimbursement of
appropriate legal fees you pay personally, against all liability claims and
judgments arising from your legal exercise of your duties as an Officer of QRS,
including any actions filed after you cease your duties as an Officer or in the
event of the termination of your employment. The Company shall also provide in
its bylaw as full indemnification for you as a QRS officer to the maximum extent
permissible under Delaware law.

TERMINATION AND SEVERANCE

        This position is for no set period or term and just as you have the
right to resign your position, at any time, for any reason, QRS reserves the
right to terminate your employment, at any time, with or without cause, with or
without notice.

        In the event your employment is terminated without cause, you will
become entitled to twelve (12) months of severance pay equal in the aggregate to
your targeted total annual compensation and benefits at the level in effect at
the time of your termination. Your severance payments will be made in

--------------------------------------------------------------------------------


accordance with the Company's standard payroll practices for current employees
and will be subject to the Company's collection of all applicable withholding
taxes.

        For purposes of this agreement, termination "for cause" shall mean a
termination of your employment for any of the following reasons: (1) your
failure to substantially perform the material duties of your position with the
Company after a written demand for substantial performance is delivered to you
by the Company which specifically identifies the manner in which you have not
substantially performed those duties and which provides a reasonable period for
you to cure those deficiencies; (2) a material breach by you of your obligations
under any confidential or proprietary information agreements with the Company or
of any of your fiduciary obligations as an officer of the Company, (3) your
failure to follow in a material respect the reasonable policies or directives
established on an employee-wide basis by the Company, after written notice to
you indicating the policies or directives with which you are not in material
compliance, (4) any willful misconduct on your part having a material
detrimental effect on the Company or (5) any unauthorized activity on your part
which creates a material conflict of interest between you and the Company after
you have been provided with a reasonable opportunity to refrain from that
activity.

        In the event you resign your employment you will be entitled to all
salary, wages and accrued vacation and any other group health benefits due
through the date of your resignation. You will not be entitled to any unpaid
annual incentive compensation. Additionally, any stock options granted to you
that have not vested by the date of your resignation shall terminate.

CHANGE OF CONTROL BENEFITS

        Should there occur a Corporate Transaction or a Change in Control (as
those terms are defined in the Company's 1993 Stock Option/Stock Issuance Plan)
and either (i) your employment is subsequently terminated without cause or
(ii) you subsequently resign by reason of a material change in your base
compensation, your targeted annual incentive compensation, your annual total
target compensation, or your benefits (for this purpose, 15% will be deemed a
material reduction), a material reduction in your duties or responsibilities, or
a change in your principal place of employment by more than 50 miles, then your
QRS stock options and restricted shares shall immediately vest in full. Also,
you will be entitled to twelve (12) months of severance pay equal in the
aggregate to your targeted total annual compensation and benefits at the level
in effect at the time of your termination or resignation or (if greater) at the
level in effect immediately prior to the Corporate Transaction or Change in
Control. Your severance payments will be made in accordance with the Company's
standard payroll practices for current employees and will be subject to the
Company's collection of all applicable withholding taxes.

        Alternatively, if there is a change of control of the Company (as
defined in the stock option plan) and within 12 months of such change of
control, either (i) your employment is terminated other than for cause, as
defined above, or (ii) there is a material reduction in salary, (for this
purpose, 15% will be deemed a material reduction), or a material reduction in
your responsibility and as a result you choose to resign, you will be paid the
base compensation and benefits for a further 12 months from the time of such
reduction and your share option (s) or restricted stock will vest in full. In
addition, should there be a change in control prior to the full vesting of your
share grant(s) or restricted stock, following which change in control you remain
employed by the successor corporation for a period of 12 months, the unvested
shares subject to that option or restricted stock will accelerate and vest in
full 12 months following the date of the change in control.

EMPLOYMENT AT WILL

        As you may be aware QRS Corporation is an At Will employer. This means
that your position is for no set period or term and just as you have the right
to resign your position, at any time, for any reason, QRS reserves the right to
terminate your employment, at any time, with or without cause and with or
without notice. If any contrary representation has been made to you, this letter
supersedes it.

--------------------------------------------------------------------------------


No subsequent agreement contrary to this nor any amendment to this term can be
made unless it is in writing and signed by both you and the VP, Human Resources.

 
   
Sincerely,    


--------------------------------------------------------------------------------

John Simon, CEO
 
 

        I accept this ongoing position with QRS Corporation on these terms and
conditions on the terms above and understand and agree that it supersedes any
other agreement, written or oral, I may have with QRS with respect to employment
or compensation by QRS including salary, incentive, options, termination and
severance.

 
   


--------------------------------------------------------------------------------

Brian Marsden  

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.28

